       Case 4:21-cv-00342-BSM Document 13 Filed 08/11/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

ROBERT S. MITCHELL                                                          PLAINTIFF

v.                         CASE NO. 4:21-CV-00342-BSM

DOE                                                                       DEFENDANT

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 11th day of August, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
